DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al US 2016/0141255.

Pertaining to claim 1, Lu teaches a semiconductor package comprising: 
a semiconductor chip 35; 
a redistribution structure below the semiconductor chip 35 see Figure 5H marked up below; 
a first insulating layer below the redistribution structure see Figure 5H marked up below; 
a pad having an upper portion 313 and an lower portion 312, the lower portion below the first insulating layer See Figure 5H marked up below, the pad contacting the redistribution structure, the upper portion 313 having a greater horizontal maximum length than the lower portion 312; and 
a bump 43 below the pad.


    PNG
    media_image1.png
    313
    820
    media_image1.png
    Greyscale

Pertaining to claim 2, Lu teaches the semiconductor package of claim 1, wherein the first insulating layer is in contact with an upper surface and a side surface of the upper portion 313 of the pad See Figure 5H.

Pertaining to claim 3, Lu teaches the semiconductor package of claim 1, wherein a lower surface of the first insulating layer and a lower surface of the upper portion of the pad are coplanar see Figure 5H.

Pertaining to claim 4, Lu teaches the semiconductor package of claim 1, further comprising: 
a second insulating layer 311 below the first insulating layer See Figure 5H marked up above.

Pertaining to claim 5, Lu teaches the semiconductor package of claim 4, wherein a lower surface of the second insulating layer and a lower surface of the lower portion 312 of the pad are coplanar See Figure 5H.

Pertaining to claim 6, Lu teaches the semiconductor package of claim 4, wherein the second insulating layer contacts a lower surface of the upper portion of the pad and a side surface of the lower portion of the pad see Figure 5H.


a protective insulating layer 32 below the second insulating layer 311.

Pertaining to claim 9, Lu teaches the semiconductor package of claim 1, wherein a planar area of the redistribution structure is greater than a planar area of the semiconductor chip see Figure 5H.

Pertaining to claim 10, Lu teaches the semiconductor package of claim 1, wherein the upper portion of the pad and the lower portion of the pad share a common central axis see Figure 5H.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al US 2011/0254155.

Pertaining to claim 11, Lin teaches a semiconductor package comprising: 
a bump 118; 
a pad on the bump, the pad having a lower portion 82 and an upper portion 130 see [0062] and Figure 12, the upper portion having a greater horizontal maximum length than the lower portion; 
a first insulating layer 84 spaced apart from the lower portion of the pad while in contact with a side surface and an upper surface of the upper portion of the pad; 
a first conductive pattern 86 on the first insulating layer, the first conductive pattern including a first line portion and a first via portion protruding downward from the first line portion, the first via portion contacting the pad; 
a second insulating layer 88 on the first insulating layer 84 and the first conductive pattern 86; 
a second conductive pattern 90 on the second insulating layer, the second conductive pattern including a second line portion and a second via portion protruding downward from the second line See Figure 12; and 
a semiconductor chip 102 electrically connected to the second conductive pattern.

Pertaining to claim 12, Lin teaches the semiconductor package of claim 11, wherein the bump 118 is in contact with a lower surface of the lower portion of the pad 82 and spaced apart from a side surface of the lower portion of the pad. See Figure 12

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al US 2011/0254155 and further in view of Tsai et al US 2018/0130749.

Pertaining to claim 16, Lin teaches the semiconductor package of claim 11, but does not teach wherein the pad comprises: 
a barrier layer in contact with the bump; and 
a filling layer in contact with the first via portion of the first conductive pattern.

266 in contact with a bump 262, and a filling layer 150 in contact with the first via portion of a first conductive pattern see Figure 3.  It would have been within the scope of one of ordinary skill in the art at the time the invention was filed to combine the teachings of Lin and Tsai to enable the bump/pad formation step of Lin to be performed according to the teachings of Tsai because one of ordinary skill in the art at the time the invention was filed would have been motivated to look to alternative suitable methods of performing the disclosed bump/pad formation step of Lin and art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP § 2144.07.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al US 2011/0254155 and further in view of Kuo US 2015/0348892.

Pertaining to claim 17, Lin teaches a semiconductor package comprising: 
an interposer 90/92 on a second bump 118, the interposer including a pad 82/130 see [0062] and Figure 12 on the second bump; 
a first semiconductor chip 102 on the interposer; 
a first insulating layer 84 on the pad; and 
a redistribution structure 88 on the first insulating layer, the redistribution structure connecting the pad and the first semiconductor chip, 
an upper portion of the pad 130 in a first opening in the first insulating layer, and 
the upper portion of the pad 130 having a greater horizontal maximum length than a lower portion 82 of the pad.

300 with chips to a substrate 630 [0042].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Kua into the device of Lin by attaching the device of lin to an additional substrate.  The ordinary artisan would have been motivated to modify Lin in the manner set forth above for at least the purpose of providing the functionality of the device of Lin to a complete device package by mounting, using the bumps taught by Lin, to a substrate, such as the one taught by Kua, in order to incorporate the device of Lin in a final product.


Pertaining to claim 18, Lin teaches the semiconductor package of claim 17, further comprising: 
a second semiconductor chip 102 on the interposer see Figure 12 of Lin.

Pertaining to claim 19, Lin teaches the semiconductor package of claim 17, wherein the interposer further comprises a second insulating layer 128 below the first insulating layer, and the lower portion of the pad is in a second opening in the second insulating layer. See Figure 12


Allowable Subject Matter
Claims 7, 13-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        12/7/21